NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                        FEB 22 2022
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

FRANCESCA GREGORINI,                            Nos. 20-55664
                                                     20-55846
                Plaintiff-Appellant,
                                                D.C. No.
 v.                                             2:20-cv-00406-JFW-JC

APPLE INC.; M. NIGHT SHYAMALAN,
an individual; BLINDING EDGE                    MEMORANDUM*
PICTURES, INC., a Pennsylvania
corporation; UNCLE GEORGE
PRODUCTIONS, a Pennsylvania
corporation; ESCAPE ARTISTS, INC.;
DOLPHIN BLACK PRODUCTIONS, a
California corporation; TONY
BASGALLOP, an individual; ASHWIN
RAJAN, an individual; JASON
BLUMENTHAL, an individual; TODD
BLACK, an individual; STEVE TISCH, an
individual,

                Defendants-Appellees.

                   Appeal from the United States District Court
                      for the Central District of California
                    John F. Walter, District Judge, Presiding

                     Argued and Submitted February 14, 2022
                              Pasadena, California



      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
Before: OWENS and MILLER, Circuit Judges, and CHRISTENSEN,** District
Judge.

      Plaintiff-Appellant Francesca Gregorini, writer, director, and producer of the

film The Truth About Emanuel, brought this copyright suit alleging that the first

three episodes of Defendants’ television series, Servant, infringed her copyright.

She appeals from the district court’s dismissal of her complaint on the ground that

the works were not substantially similar as a matter of law. We have jurisdiction

under 28 U.S.C. § 1291, and we review dismissals under Federal Rule of Civil

Procedure 12(b)(6) de novo. Rentmeester v. Nike, Inc., 883 F.3d 1111, 1116 (9th

Cir. 2018), overruled on other grounds by Skidmore as Tr. for Randy Craig Wolfe

Tr. v. Led Zeppelin, 952 F.3d 1051 (9th Cir. 2020) (en banc). We reverse.

      To state a claim for copyright infringement, a plaintiff must allege, as

relevant here, that the defendant “cop[ied] enough of the plaintiff’s expression of

those ideas or concepts to render the two works ‘substantially similar.’” Id. at

1117 (quoting Mattel, Inc. v. MGA Ent., Inc., 616 F.3d 904, 913-14 (9th Cir.

2000)). To assess substantial similarity, we use “a two-part analysis consisting of

the ‘extrinsic test’ and the ‘intrinsic test.’” Id. at 1118. The extrinsic test, which is

“the only test relevant in reviewing the district court’s ruling on a motion to

dismiss,” id., “focuses on articulable similarities between the plot, themes,


      **
              The Honorable Dana L. Christensen, United States District Judge for
the District of Montana, sitting by designation.

                                            2
dialogue, mood, setting, pace, characters, and sequence of events in two works.”

Benay v. Warner Bros. Ent., 607 F.3d 620, 624 (9th Cir. 2010) (quoting Kouf v.

Walt Disney Pictures & Television, 16 F.3d 1042, 1045 (9th Cir. 1994)), overruled

on other grounds by Skidmore, 952 F.3d at 1051.

      While “dismissal at the pleading stage is by no means unprecedented,”

Rentmeester, 883 F.3d at 1123, even “summary judgment is not highly favored on

questions of substantial similarity in copyright cases . . . .” Shaw v. Lindheim, 919

F.2d 1353, 1355 (9th Cir. 1990) (quoting Narell v. Freeman, 872 F.2d 907, 909

(9th Cir. 1989)), overruled on other grounds by Skidmore, 952 F.3d at 1051.

Dismissal at the pleading stage is appropriate when “as a matter of law the

similarities between the two works are only in uncopyrightable material or are de

minimis.” 3 William F. Patry, Patry on Copyright § 9:86.50 (2021). It must also

be the case that “[n]othing disclosed during discovery could alter the fact that the

allegedly infringing works are as a matter of law not substantially similar to” the

original copyrighted work. Rentmeester, 883 F.3d at 1123.

      Here, the district court’s dismissal of Gregorini’s suit at this early stage of

the case was “improper” because “reasonable minds could differ on the issue of

substantial similarity . . . .” Cavalier v. Random House, Inc., 297 F.3d 815, 822

(9th Cir. 2002) (quoting Shaw, 919 F.2d at 1355). Moreover, this is “a case in

which discovery could shed light on [the] issues that actually matter to the


                                           3
outcome.” Rentmeester, 883 F.3d at 1123. In particular, expert testimony would

aid the court in objectively evaluating similarities in cinematic techniques,

distinguishing creative elements from scènes à faire, determining the extent and

qualitative importance of similar elements between the works, and comparing

works in the different mediums of film and television.1

      REVERSED AND REMANDED.




1
 Because we reverse on the merits, we also necessarily reverse the district court’s
award of attorney’s fees.

                                          4